DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/081,037 for a SURVEYING STAND CAPABLE OF PRECISELY ADJUSTING ANGLE OF STAFF, filed on 8/30/2018.  Claims 1-7, 9-12 and 14-19 are pending.
Election/Restrictions
Applicant’s election without traverse of Species O (Fig. 23) in the reply filed on 11/4/2020 is acknowledged.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top ends of the support legs in threaded connection with the horizontal screws, respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of an “annular first pedestal” however it does not appear that the first pedestal is in the shape of a ring (or annular), so the term annular is confusing.  Appropriate clarification is requested. Claims 2-7, 9-12 and 14-19 are rejected for the same reasons as dependent on claim 1.
Claim 1 recites the limitation "the top ends" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-7, 9-12 and 14-19 are rejected for the same reasons as dependent on claim 1.
Claim 2 recites the limitation "the same" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3-7 and 14-16 are rejected for the same reasons as dependent on claim 1.
Claim 5 recites the limitation "the front end" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation "the same" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the top ends" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitation "the top ends" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the term “its front end” however it is unclear to which member the term refers.  Is it the fastening screw?  Appropriate clarification is requested.
Claim 17 recites the term “its front end” however it is unclear to which member the term refers.  Is it the fastening screw?  Appropriate clarification is requested.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7, 9-12 and 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 23, 2021